 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonterey Drilling Company and Operating Engi-neers, Local Union No. 3, International Unionof Operating Engineers, AFL-CIO. Cases 20-CA-14706 and 20-CA-14739April 1, 1981DECISION AND ORDEROn September 26, 1980, Administrative LawJudge Earldean V. S. Robbins issued the attachedDecision in this proceeding. Thereafter, the Charg-ing Party filed exceptions and a supporting brief,and Respondent filed a reply brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, MontereyDrilling Company, Carson, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing herfindings.2 Based on the credited testimony of employee Steed and the absenceof any exceptions, we affirm the Administrative Law Judge's finding thatRespondent's supervisor, Hayes, coercively interrogated Steed in viola-tion of Sec. 8(aXI) of the Act. Unlike the Administrative Law Judge,however, we find it unnecessary to consider whether an unfair laborpractice charge would lie if Hayes' version of his conversation withSteed were credited.DECISIONSTATEMENT OF THE CASEEARLDEAN V. S. ROBBINS, Administrative Law Judge:This case was heard before me in San Francisco, Califor-nia, on various dates in April and June 1980. The chargein Case 20-CA-14706 was filed by Operating Engineers,Local Union No. 3, International Union of OperatingEngineers, AFL-CIO, herein called the Union, on July12, 1979, and served on Monterey Drilling Company,herein called Respondent, on July 13, 1979. The chargein Case 20-CA-14739 was filed by the Union on July 24,1979, and served on Respondent on July 25, 1979. Theconsolidated complaint, which issued on December I I,1978, alleges that Respondent violated Section 8(a)(l)and (3) of the National Labor Relation Act, as amended,herein called the Act.255 NLRB No. 74The principal issues herein are whether employeesJames Borgna and Earl Gillian were discharged by Re-spondent because of their union activities and whetherRespondent unlawfully threatened and interrogated em-ployees.Upon the entire record, from my observation of thedemeanor of the witnesses, and after due consideration ofthe post-hearing briefs, I hereby make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a California corporation, with an officeand place of business in Carson, California, is engaged inproviding oil and gas drilling and related services and atall times material herein has operated a gas drilling rig atRio Vista, California. During the 12-month periodending October 1979, Respondent, in the course and con-duct of said business operations, has provided servicesvalued in excess of $50,000 for other enterprises withinthe State of California, including McCullough Oil, whichare directly engaged in interstate commerce.The complaint alleges, Respondent admits, and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I findthat the Union is now, and at all times material hereinhas been, a labor organization within the meaning of Sec-tion 2(5) of the Act.Itl. THE ALLEGED UNFAIR LABOR PRACTICESA. The Union's Request for Recognition and theAlleged Threats and InterrogationsRespondent is engaged in drilling oil and gas wells andsteam shafts. Craig Norton is its president. Prior to theformation of Respondent approximately 2-1/2 years ago,Norton had been manager of Camay Drilling for about 6years. As manager of Camay, Norton has dealt with andhas negotiated collective-bargaining agreements with theUnion without any particular difficulty. Through theirdealings, Norton and Robert Mayfield, vice president ofthe Union, have achieved an amicable relationship andhave acquired a mutual respect for each other. Respond-ent's employees have never been represented by theUnion.In June 1979,1 Respondent was drilling a gas well inthe Rio Vista area with rig B. The rig was operated 24hours a day, 7 days a week, with three shifts, known asthe morning tour from 12 midnight to 8 a.m, the daylighttour from 8 a.m. to 4 p.m., and the evening tour from 4p.m. to midnight. The employee complement consistedof four crews of five persons each. There was a crew foreach shift and a relief crew which manned the rig duringthe off days of the other crews. Each crew was com-posed of a driller, who operates the controls and is inI All dates hereinafter will be in 1979 unless otherwise indicated. MONTEREY DRILLING COMPANY495charge of the crew; a motorman, who maintains themotors; a derrick man, who maintains the pumps andworks in the derricks above the floor of the rig; and twofloorhands, who perform general labor chores and assistthe rest of the crew as needed. The crews worked on arotating schedule with 6 days on the same tour, 2 daysoff and then 6 days on a different tour. The tool pusheris in overall charge of the rig and crews. He works 14days on, 7 days off and is on call 24 hours a day. Thereis a relief pusher for his days off. All crewmembers arepaid an hourly rate and subsistence at the location in-volved herein.In June, the Union began organizing Respondent's em-ployees on rig B. On June 22, Mayfield telephonedNorton and told him that the Union had obtained author-ization cards from a majority of the employees on rig Band he hoped Norton would sign a contract. Norton saidthat he was unaware of any organizing drive at the rig,but if a majority of the employees wished to be repre-sented by the Union, he would sign a contract. Mayfieldproposed a card check. Norton agreed and, in a subse-quent telephone conversation, they scheduled a meetingin Los Angeles for June 27.Norton testified that thereafter when he discussed thismatter with his partner, Bob Johnson, Johnson said theemployees did not want to be in a union. Apparently thisobservation was based on the fact that Respondent waspaying $20 daily subsistence to employees on rig Bwhich was located in a zero-subsistence area under theUnion's contract. Norton said perhaps they should getsome help and work it out so that the employees wouldget what they wanted. On June 25 or 26, Norton con-tacted an attorney, Stanley Tobin, for advice. Tobin ad-vised that under the circumstances they should have anelection.Sometime between June 22 and 27, J. C. Wishby, Re-spondent's drilling superintendent, telephoned DonaldHayes, the tool pusher on rig B, told him the Unionclaimed it represented a majority of the employees on rigB and asked if Hayes knew whether this was true. Hayessaid he did not know but he would try to find out.Wishby asked Hayes to report back to him.Following this telephone conversation, Hayes admit-tedly proceeded to ask all of the employees if they wereunion. According to Hayes, Wishby did not ask him todo this. He then reported to Wishby that he had talkedto the employees and, according to them, they did notwant the Union. On June 27, Norton, Tobin, and May-field met as scheduled. Tobin told Mayfield that Re-spondent did not question Mayfield's representation, thathe had signed authorization cards from a majority of theemployees, but that Respondent had information that de-spite the cards, the majority of the employees did notwant to be represented by the Union. Tobin said Re-spondent would agree to an expedited election within 17days or less and would agree to a consent election. May-field expressed his displeasure, stating that he thoughtthey were meeting to sign a contract. Tobin said thatwould be improper under the circumstances. Tobin fur-ther said that pending the election, Respondent wouldtake no action to undermine the Union's strength exceptto relate to employees, within the framework of the Act,Respondent's position.Immediately after this conversation concluded, Tobinexplained to Norton the restrictions of Section 8 of theAct and advised him that pending the election, Respond-ent should not discharge any employees unless it was fora clear-cut case of failure to perform duties. Later,Wishby told Hayes that Tobin had advised that Re-spondent should not discharge anyone that had anythingto do with the Union. Thereafter, prior to June 27 whenHayes went on vacation, Hayes told all the drillers notto discharge anyone unless they just had to, unless it wasreally bad. He said if they discharged anyone, to makesure there was a really good reason. Around that sametime, Hayes also told the drillers that next time a stuffingbox went bad, to discharge whoever was responsible.James Borgna testified that in June, prior to June 16when he signed a union authorization card, Hayes askedhim, in the presence of driller Larry Farmer, if he had aunion card. Borgna said "yes," he had a withdrawalcard. Borgna also testified that in mid-June, Hayes anddriller Gene Taylor were in Hayes' car. Hayes asked ifBorgna had a union card. Borgna showed him his card.Hayes said if it went union, Respondent would move outof State. However, Borgna also testified that he had onlyone conversation with Hayes in which the Union wasmentioned and, on cross-examination, he testified that themention of moving the rig was in a second conversation,that some employee asked Hayes if it were true that therig would be moved out of State if the Union came in,but he does not recall Hayes' answer.Borgna also testified that in the same conversationwhere Hayes first asked him if he had a union card,Farmer asked the same question and Borgna answered"yes." However, Borgna earlier testified that Farmersaid nothing during this conversation. Farmer deniedasking this question and Hayes denied that he ever toldany employee that if they selected the Union as theirrepresentative the rig would be moved to Wyoming orthat there would be any loss of employment. Accordingto Hayes, several employees asked him if the rig wouldbe moved to Wyoming and/or if they would lose theirsubsistence if they voted for the Union. In each instance,Hayes said he did not know. Hayes further testified thatthe rumor regarding moving to Wyoming started priorto the union activities when someone, whom Hayes didnot identify, said that Respondent would keep the rigworking even if it meant moving it to Wyoming. I donot credit Borgna. I found him to be an unreliable wit-ness whose testimony was confused and conflicting.Gillian testified that in late June, Hayes asked him ifhe had a paid up union card. Gillian said yes. Hayes said"okay" and Gillian left.Steed testified that about June 23 Hayes asked him ifhe had signed a union authorization card. Steed does notrecall what he answered. Hayes said someone had calledRespondent the previous day stating that the Union hadenough authorization cards to require an election. Hayessaid he had been told that if it came down to a vote, Re-spondent would finish the wells and move to Wyoming.About 2 days later, according to Steed. he and HayesMONTEREY DRILLING COMPANY 495 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere discussing the Union. Hayes said that Respondentwas adamant about not going union and would move therig to Wyoming if it came to a vote. Hayes further saidhe had been told by someone in the office that no one,including him, would go to Wyoming with the rig. Icredit Steed who impressed me as an honest, reliable wit-ness. In this regard I note that Hayes did not specificallytestify as to a conversation with Steed. Rather he admitsbeing engaged in conversations with various employeesregarding a possible move to Wyoming and generallydenied that he ever said anything in this regard otherthan to answer a specific question by saying he did notknow. Even crediting Hayes' version, I find the conver-sation to be coercive. When an employee expresses to asupervisor fear of being discriminated against because ofunion activities, that supervisor has an obligation to reas-sure the employee that the employer will not engage indiscrimination against employees because of their unionactivities. A denial of any knowledge as to whether theemployer will discriminate or will not discriminate doesnothing to alleviate these fears but rather predictablytends to reinforce them and is thus coercive.Ron Hamilton, a derrickman, testified that about June21 driller2Roger Nell asked him if he belonged to theUnion. Hamilton said he did. Nell said that Hayes toldhim that the office had told Hayes to discharge the unionemployees. Hamilton said he belonged to the Union andhe was not going to let his card go, that it cost too muchmoney to get it back. Hamilton's testimony is essentiallyundenied. Nell testified that on this occasion, he andHamilton were drinking heavily. According to him, hedid not recall making such statements. He denied thatHayes or anyone else in management ever told him ofany adverse consequences which would result from theunion activities of the employees. I credit Hamilton.Robert Ellis testified that in late June and early July,he had several conversations with Hayes during whichHayes made the same remark, that it seemed foolish tovote for union membership when it would imply anhourly pay cut and less subsistence. During the first ofthese conversations, two crewmembers were present.Also during the latter part of June, Hayes drove up towhere several employees were standing, Ellis walked upto Hayes and said, "Well, I got a union card." Hayessaid something about a pay cut if they voted for theUnion. Ellis then backed away from the car and did nothear Hayes say anything else.However, in his prehearing affidavit, Ellis stated thatHayes told them that someone in the office told him thatif the rig went union, Respondent would probably movethe rig out of State. Ellis denies that he actually heardHayes make this latter statement. Rather, according tohim, one of the employees who was standing closer toHayes told him that Hayes had made this statement. Icredit Ellis' denial that he heard Hayes make this state-ment. Although Ellis' attendance at the hearing had tobe compelled and his memory at times had to be re-freshed with his prehearing affidavit, he impressed me astrying to testify honestly and truthfully.2 Based on their authority to hire, discharge, and discipline employees.I find that the drillers in Respondent's employ are supervisors within themeaning of Sec. 2(11) of the Act.The General Counsel argues that Respondent violatedthe Act by statements of Hayes and Farmer as to loss ofpay and subsistence. I find these statements to be non-coercive. It is undisputed that in the latter part of Juneand the early part of July, the possibility of union repre-sentation was a major subject of conversation among theemployees, including the drillers and sometimes thepushers, in the doghouse where they ate lunch andchanged clothes before and after shifts. The conversationtended to revolve around two subjects (I) that if theywent union they would lose their $20 daily subsistencepay3and possibly $1.40 in wages which Gillian arguedwent into the pension and vacation funds under theunion contract, and (2) whether the rig would move toWyoming if they went union. Many of the employeesstated that they would not vote for the Union becausethey did not want to lose the subsistence pay. Some ofthe drillers, including Farmer, remarked that they couldnot understand why the employees wanted union repre-sentation on the rig when it would mean a cut in pay.It is thus clear from the record that not only did theemployees spend a lot of time discussing an anticipatedloss of pay and subsistence, but that this was based upontheir comparison of Respondent's pay and subsistencescale with that required by the union contracts in thatarea. Under the circumstances, I find it highly unlikelythat any employee would ascribe a comment in thisregard to anything other than reference to the differencein pay and subsistence being paid by Respondent andthat required under the existing union contracts. I furtherfind nothing coercive in Hayes' response to employees'questions that he did not know whether there would beloss of pay and subsistence. Accordingly, I find that Re-spondent did not violate Section 8(a)(l) of the Act bythe statements of Hayes and Farmer in this record. How-ever, I do find that Respondent violated Section 8(a)(1)of the Act by Hayes' and Nell's interrogation of employ-ees as to whether they were union members or hadsigned union authorization cards; and by Hayes' threatthat the rig would move to Wyoming and none of thepresent employees would move with the rig if the em-ployees selected the Union as their collective-bargainingrepresentative; and by Nell's threat to Hamilton thatsomeone in the office said Respondent would dischargeunion employees.43 At times some mention was made by employees as to the possibilityof a decrease of $1.40 an hour in wages if the rig went union. The ration-ale for this is not clear on the record; however, there is nothing in therecord to indicate that it was based on anything other than what theyunderstood to be the wage rates in the union contracts existing in thearea4 Steed testified that, in late June or early July, relief pusher BobWalker told him that someone in the office had said they were not to doany more hiring of people from the Union. This was not alleged in thecomplaint as violative of the Act and Walker did not testify. I deniedGeneral Counsel's motion to amend the complaint to allege this conductwhich was made after General Counsel rested and after Respondent hadmoved to dismiss the allegations of the complaint relating to Walker asno evidence had been adduced in support thereof In her brief, counselfor the General Counsel requested that I reconsider her motion. I havedone so and I adhere to my original ruling. MONTEREY DRILLING COMPANY497B. The Discharge of Gillian and BorgnaGillian and Borgna were hired by Respondent on May15 and 13, respectively. They worked on the same crewand they traveled to and from work together. Borgnawas a floorhand and Gillian was a derrickman. Theyboth signed union authorization cards on June 16. OnJuly 4, according to Borgna, Larry Farmer, the drilleron his crew, told him he and Gillian was discharged.Borgna asked if it had anything to do with his work.Farmer said "no," and further said he had two replace-ments reporting for work the next day.On cross-examination, Borgna's account of this con-versation contains no reference to him asking if it hadanything to do with his work. Rather, he testified that hedid not say anything that he could remember and thatFarmer only said that he had two replacements comingout. Borgna also testified that he was positive that hesaid nothing about the Union. Then, after being shownhis prehearing affidavit, he admitted that he askedFarmer if it was anything to do with the Union andFarmer replied, "no." Robert Ellis and Sam McDowell,the floorman and motorman, respectively, on their crew,were present. McDowell did npt testify and, althoughEllis testified, he was not questioned in this regard.Gillian came in later. Borgna told him that they hadbeen discharged. According to Gillian, they went up toFarmer and Borgna asked why they were discharged.Farmer said nothing personal, that Walker had dis-charged them. As Borgna and Gillian were returning toRio Vista from the rig, they met Walker. According toGillian, Borgna asked why they were discharged.Walker said Farmer had discharged them and that hehad two men to replace them the following morning.Borgna testified that Walker's response to his questionwas that Farmer had two men to replace them.Farmer testified that he told Borgna and Gillian thathe was discharging them. Gillian asked if it was becauseof his union activities. Farmer said no. Gillian askedwhy. Farmer said because of the washout and the air-tugger. Borgna also asked why he was discharged.Farmer said because he was too slow. I credit Farmer asto this conversation. In this regard, I note that in Borg-na's prehearing affidavit he admits that Gillian asked ifthe discharge had anything to do with the union activityand Farmer said "no." I find it unlikely that when con-fronted with what amounted to an accusation of a dis-charge for union activity, which he denied, Farmer,upon further probing for a reason by Gillian and Borgna,would not reinforce his denial by mentioning the wash-out of the stuffing box and the air-tugger incident.Whether pretextual or not, these were not incidents thatFarmer had to dredge out of the past and might not haveremembered at the time of the conversation. Rather, thestuffing box had just washed out the previous week andthe air-tugger incident occurred that day or the previousday and thus could normally be expected to immediatelycome to mind. Further, I note that Borgna does not cor-roborate Gillian's statement that Farmer said it was noth-ing personal, that it was Walker's decision. In all the cir-cumstances, I find that Farmer's version is more consist-ent with the record as a whole and that he was a morereliable witness than Gillian and Borgna.The complaint alleges that Respondent discharged Gil-lian and Borgna because of their union activities. Gillianand Borgna both signed union authorization cards onJune 16. Hayes admits that Gillian was one of the two orthree employees who answered affirmatively when he in-quired as to whether they were union. Borgna testifiedthat he answered that he was union and had a withdraw-al card. Borgna also testified that at various times, in thepresence of Hayes and Farmer, other employees statedthat they were members of the Union. Farmer testifiedthat Borgna volunteered information that he had a with-drawal card. It is not clear from the record whether thiswas during the Hayes conversation, at which Farmerwas present, or at some other time. Farmer further testi-fied, without contradiction, that in June, Borgna toldhim that it would cost him $500 to get reinstated in theUnion. He said he did not like the idea of having to paythe $500 and if they had to vote, he would not vote forthe Union.It is undisputed that Gillian was one of the most vocalof the union supporters. He argued that they should gounion regardless of any loss of pay, that it really was nota loss as to hourly wages because the amount of the de-crease was actually going into the pension and vacationfunds. He also argued that the Union had done much toimprove wages, benefits, and working conditions in theoilfields.Gillian testified that from mid-June until the date ofhis discharge, he had a half-dozen to a dozen conversa-tions with Farmer, mostly in the doghouse in the pres-ence of the other crewmembers. All of the conversationswere pretty much the same. Farmer said he had neverbelonged to a union and that he never would. Gilliansaid he liked, and was for, the Union. Farmer said theywould lose their $20 subsistence plus they were making$1 an hour more being nonunion. Gillian said "you comeout ahead by belonging to the Union," that the bene-fits-hospitalization, insurance, retirement, vacation payand the credit union-were better than the extra moneybecause you did not have to pay income tax on it andthe subsistence pay would not make that much differencebecause if they went union and the rig moved theymight have the same subsistence. During these conversa-tions, according to Gillian, McDowell and Ellis said theywould not vote for the Union because they did not wantto lose the subsistence pay.Respondent contends that Borgna and Gillian weredischarged because of poor work performance and be-cause they could not get along with the driller on theircrew.5Hayes testified that when the rig first movedfrom the Clearlake to the Rio Vista area, he was toldthat it was only going to be for that one job, 60 to 80days, and he communicated this to the crew. Instead,when the well was finished on the Peterson Ranch ins There was a lot of testimony concerning crewmembers not beingable to get along with drillers. Respondent's argument is that it iscommon for drillers to discharge crewmembers with whom they did notget along. I conclude from the testimony as a whole that the record doesnot support such a broad contention. However, it does appear from therecord that it is important that crews work well together and that afactor which may figure wholly or partially in some discharges is the fail-ure of a crewmember to adapt to the driller's style of leading the crew. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune, the rig moved to the Hastings Island location inthe Rio Vista area. This decision resulted in low moraleamong the employees most of whom wanted to return toClearlake, with an accompanying tendency to sloppinessin work performance. Around the first of June, Hayestold all of the drillers individually that the work per-formance of their crews would have to improve or theywould be discharged.6Thereafter, he repeated thesecomments to the drillers several times a week.Hayes was particularly concerned regarding some dif-ficulties they were having with the stuffing boxes on thepumps. Certain liquid chemicals, referred to as mud, areused in the drilling process. The mud is contained in aclosed system and during the drilling process it ispumped from a tank through a pipe into the ground andrecirculated back through the tank.Proper operation of this system requires that the mudbe contained within the system with no leakage to theoutside. A device referred to as the stuffing box is criti-cal to the retention of the mud within the system. Toprevent the mud from escaping when the pump is oper-ating at the normal 2,000 pounds of pressure, the stuffingbox is packed with a special type of packing held inplace with a gland nut. As the packing wears down, thegland nut has to be tightened and when the packing be-comes so worn that it cannot effectively prevent leakage,the packing has to be replaced.Monitoring and adjusting or replacing the packing isthe function of the derrickman. If the packing is not ad-justed or replaced properly and timely, leakage willoocur. Within an half-hour to an hour at high pressure, aleakage can result in severe pitting or grooving or in ahole, and packing will no longer be effective in contain-ing the fluid within the system. This is referred to as awashout, and the stuffing box must be repaired or re-placed. Washouts are not a common occurrence. If theleakage persists for 1 to 2 hours, major damage to thepump may result, and certainly it would after severalhours.7On June 10, when attempting to test a blowout pre-ventor, the pump would not operate properly. Upon in-vestigation by Hayes and Gene Taylor, the driller onduty, it was discovered that there had been a washout ofa stuffing box. Hayes checked the stuffing box to ascer-tain the last time the pump had been in operation. Thecheck revealed that probably the last time the pump wasin operation at full pressure was during Gillian's shift.The pump had operated for 6-3/4 hours on that shift.The driller on Gillian's crew and all the other drillersdenied that a washout oocurred on their shifts. Becauseof this, according to Hayes, and because certain oper-ations were in progress which might have legitimatelydiverted Gillian from giving the stuffing box packing theproper attention, Hayes decided not to discharge Gillian.However, Hayes told Taylor and Al Johns, the driller onGillian's crew, that he suspected Gillian was responsible6 Hayes credibly testified that it was his practice to tell each driller hehired that the crew was the driller's responsibility, he had to work themand they had to please him: but if a crewmember could not get the workdone, then he should discharge him.A replacement stuffing box costs around 1,00() and a pump costsaround $200,0010.for the washout and if it ever happened again, on Gil-lian's shift, he would discharge Gillian. Hayes also toldJohns to keep an eye on Gillian. Hamilton testified thaton June 10, Taylor, who roomed with Hamilton, toldhim that there had been a washout and that Hayesthought Gillian was responsible. Hayes also told all thedrillers that if a washout occurred on their shift, the der-rickman should be discharged. The stuffing box was re-placed within a couple of days.On June 21, Farmer replaced Johns as driller on Gil-lian's crew. As was his usual procedure, Hayes toldFarmer that he was responsible for the crew's perform-ance, that if a crewmember was not performing satisfac-torily, Farmer should discharge him. Farmer said he didnot think he could handle the crew. He said he had ob-served the way Johns ran the crew with a lot of closesupervision and yelling, that this was not his style, andhe asked if he could replace the crew. Hayes asked himto give it a try.Prior to his leaving on his vacation, Hayes toldFarmer that they were having difficulty with the workperformance of the crew and he wanted the drillers topay stricter attention to the crews' work performance.8Hayes also told Farmer about the June 10 washout, thathe suspected that Gillian was responsible, that Farmershould keep his eye on Gillian's monitoring of thepumps, and that if a washout occurred on his shift,Farmer was to discharge Gillian and, if he did not,Hayes would discharge Farmer. Farmer testified that hetold Gillian that Hayes thought Gillian had been respon-sible for the washout.It is undisputed that Farmer and his crew did not havethe best of working relations. He made no attempt to dis-guise that he thought they were not a good crew and, onoccasion, hinted that he might discharge them. The crewhad the same lack of respect for Farmer and often re-ferred to him as a "worm." This is a term sometimesused in the industry to describe an inexperienced drillerwhose lack of experience or ability endangers the crew.Farmer testified that, after working with the crew forseveral days, he was sure that he could not work wellwith them. According to him, Borgna constantly had tobe told what to do; further, he was slow. That is, hewould manage to delay his response just long enough foranother crewmember to do a job that Borgna shouldhave been doing. On one occasion, according to Farm-er's undenied testimony, he remarked to Borgna "that'skind of slow." Borgna said he did not "give a shit."Farmer admits that he never actually warned Borgna asto his work. Rather, he tried to joke around that Borgnashould work faster. He admits that Borgna may not havetaken these remarks seriously. Farmer also felt that Gil-lian's attitude was bad. Thus his undenied testimony isthat Gillian would frequently initiate arguments in thedoghouse regarding the work performance of crew-members. Further, according to Farmer, Gillian had apoor attitude toward his work. Thus, his undenied testi-" Farmer testified that Hayes said they were starting to have difficultyand he wanted the drillers to eart watching the crew. General Counselargues that the use of the words starling and turt are significant as toFarmer's credibility I do ot agree MONTEREY DRILLING COMPANY499mony is that on one occasion, a couple of hours beforethe end of the shift, he discovered a leak in the stuffingbox. He asked Gillian to tighten it; Gillian remarked thatit would last to the end of the shift. Farmer told him totighten it nevertheless. Farmer also testified that, duringthe rig-up prior to July 4, Walker told him three or fourtimes that his crew was moving too slow, that Farmerwas not directing them fast enough. I credit Farmer as tothese conversations.In the latter part of June, after Farmer became adriller and before the rig was dismantled for the move toHastings Island, another washout occurred on Gillian'sshift. The exact date of the washout is not established bythe record. It is undisputed that the rig move occurredwhile Hayes was on vacation and his vacation started onJune 27. Farmer testified that Hayes was on vacation andWoods was the pusher. Gillian testified that it occurredon either the first or second day that he worked forFarmer, which would have been either June 21 or 24since the parties stipulated that the crew was off duty onJune 22 and 23. Gillian also testified that it occurred onthe morning shift which would have been the shift heworked June 24 through 29. In the circumstances, I con-clude that the washout occurred between June 27 and 29and that, because of the time it took to move the rig, itwas more likely to have been on June 27 than on June29.Farmer testified that he was not sure that the washoutoccurred on his shift. According to him, the pump pres-sure gauge had given him no warning and Gillian had re-ported nothing untoward. He checked with several per-sons in an effort to ascertain responsibility. Taylor andRay Livingston, the driller and derrickman on the shiftpreceding Gillian's shift, said they thought Gillian wasresponsible; however, Farmer does not recall what rea-sons, if any, they gave for reaching this conclusion.Gillian admitted that the washout occurred on hisshift. However, he testified that he informed Farmer thatthere was a problem. According to Gillian, this was onthe morning shift. As usual, the first thing he did was tocheck the mud and the pumps. The rod was leaking, sohe tightened the packing and then told Farmer the rodwas leaking. Farmer came down, poked at it and com-mented that the leak was bad. Gillian agreed but said hethought he had stopped it by tightening the packing. Hesaid he thought it was leaking inside the packing. Gilliansaid it was not the stuffing box and since the rod was al-ready scored it would not hurt to keep tightening thepacking. Farmer told him to keep an eye on it.Gillian testified that Farmer looked at the pump threeor four times during the shift. Gillian kept tightening thepacking. According to Gillian, the stuffing box washedout about an hour before the end of the shift. He startedto remove the packing but had not finished by the end ofthe shift. Ellis testified, without contradiction, that aboutmidway through the shift Gillian told him that there wasa leak in the stuffing box but it would probably lastthrough the rest of their shift. According to Ellis, therewas a washout within hours thereafter. He thought itwas on the next shift.Following this washout, Farmer went to Woods, therelief pusher on duty, told him he was not satisfied withGillian's work, related to him the stuffing box incidentand what Hayes had said should be done in the event ofa stuffing box washout, and asked for approval of thedischarge of Gillian. Woods told him to wait until Hayesreturned. On July 3 or 4,9 as the rig-up was continuing,Gillian was lifting something with the air-tugger. As hestarted to let it down, according to Farmer, he used thegears when he should have used the brake which causedthe shaft to break. Farmer considered this to be negli-gence.10 Gillian testified that the break was not causedby his operations but rather the air-tugger malfunctioned.Steed testified that the air level was "touchy on the air-tugger and if you gave it a little too much air, it wouldgo too fast." According to Gillian, Farmer did not sayanything to him about the air-tugger when it broke.Later that day, according to Farmer, he told Walker,who was then working as relief pusher, that Gillianbroke the air-tugger. Walker asked if he was sure.Farmer said "yes." Farmer asked if he could dischargeGillian and also if he could discharge Borgna because hewas too slow. Walker asked if he was sure. Farmer saidhe was sure he wanted to discharge them. Thereafter, onJuly 3, Walker contacted a friend-Hancock-whom hehad promised to hire as soon as a job was available onhis crew. He told Hancock he was going to dischargeGillian and Borgna and needed two hands. Farmer askedif Hancock knew of a second person. Hancock said"yes," his brother was a good hand. Farmer said hewould give Hancock's brother a try. On July 4, Farmertold Hancock that he and his brother should report forwork on July 5.On July 7, according to Ellis, he and Farmer were dis-cussing Gillian. Farmer said he just could not get alongwith Gillian, that he wanted a crew that could work inharmony, that this made it much easier for everyone.Farmer asked if Ellis was upset because Farmer dis-charged Gillian. Ellis said Gillian was his good friend,that he did not think it was right but he was not thedriller. He also said he agreed that Gillian and Farmercould not get along. Ellis asked if the discharge had any-thing to do with the Union. Farmer said no. They thendiscussed Gillian's open arguments in support of unionrepresentation. Farmer said he was against Gillian argu-ing for the Union, that it caused problems within thework force because some wanted union representationand some did not. Ellis said it would be all right if itwere not at the worksite. Farmer said, "Yes, I agree."Ellis also testified that, on several occasions, Farmer toldhim he was nonunion and proud of it. He said he dislikedthe Union and did not like working for a union compa-ny.The General Counsel contends that the reason assertedfor the discharge of Gillian is pretextual since the der-rickman was not discharged when a stuffing box washedout during the latter part of July. I find no merit in this9 According to Gillian it was July 4. According to Farmer. it was July3. General Counsel argues that this date is significant in that, accordingto Gillian's testimony as to date. Farmer sought Walker's permission todischarge him prior to the air-tugger incident. However, considering Gil-lian's erroneous testimony as to the date of the stuffing box incident, Iconclude that his testimony cannot he relied upon as to exact dates.'I He has only seen it happen t ice in 12 yearsMONTEREY DRILLING COMPANY 499 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontention inasmuch as the derrickman properly, and ap-parently accurately, reported the problem and Hayesmade a decision to continue operating the pump notwith-standing the certainty that continued operation wouldresult in a washout. I credit Hayes that he based his deci-sion on his determination that an emergency situation ex-isted, and cessation of operation of the pump wouldlikely result in much greater damage than would flowfrom the washout of the stuffing box.I find the evidence insufficient to establish that Borgnawas discharged because of his union activities. His activi-ties consisted only of signing a union authorization card.This activity was no different in kind from that of manyof the other employees. Further, Borgna had toldFarmer that he would vote against the union because hewas on withdrawal from the union and did not want topay the reinstatement fee. There was no reason forFarmer not to believe this statement since, despite theunion membership of a number of the employees and theapparent signing of union authorization cards by a major-ity of the employees, most of the employees were ex-pressing among themselves the intention to vote againstthe Union for financial reasons.The General Counsel suggests that Borgna was dis-charged because he was a friend of Gillian. However,the record does not establish any direct evidence of suchmotivation nor does it establish a relationship betweenGillian and Borgna sufficient to support such an infer-ence. The only evidence as to their relationship is thatthey were considered to be friends and they rode to andfrom work together. However, Ellis considered himselfto be a friend of Gillian and Farmer apparently also con-sidered them friends. Yet, Ellis was not discharged.There is no evidence that Gillian and Borgna worked asa team for they were hired separately. Also there is noevidence that Gillian exerted any more influence overBorgna as to union activities than he did over any otheremployee or that Respondent had any reason to suspectsuch.As to Gillian, apparently he was the most vocal of theunion supporters. However, it is also apparent from therecord that Farmer wanted a new crew and that Gillianwas the most vulnerable of the crew because of the June10 stuffing box washout. Regardless of whether Gillianwas, in fact, responsible for that washout, Hayes'preunion activity statements" indicate that he thoughtGillian was responsible and intended to discharge him ifanother washout occurred under circumstances whichpointed to Gillian. Before he left on vacation, he toldFarmer to watch Gillian and to discharge him, oranyone else, if he was responsible for another washout.The consequences of failing to do so, Hayes warned,would be Farmer's discharge.Thereafter, once again a stuffing box washed outunder circumstances indicating Gillian's responsibility. Icredit Farmer that Gillian did not tell him that there wasa leakage problem. However, even assuming, arguendo,that Gillian's account is accurate, Farmer's perception ofGillian's responsibility probably remained the same.II The record does not establish when the union activities commenced.The earliest evidence on the record is the June 16 signing of the authori-zation cards.Thus, if Gillian's account is believed, he told Farmer thatthe leak was within the packing, that it was not the stuff-ing box, an opinion that proved unreliable. This wouldhave left Farmer with two options. Either he was re-sponsible or Gillian was responsible and Farmer did notimpress me as a driller who, to his own disadvantage,would protect this crew of which he wished to rid him-self. When Farmer checked with the driller and derrick-man of the preceding shift, they placed the blame on Gil-lian. This, along with Gillian's attitude, expressed fewdays earlier, that he need not rectify a leaky situationsince it would last to the end of his shift, served to indi-cate Gillian's responsibility for the washout.Farmer immediately reported what had occurred toWoods and sought permission to discharge Gillian.Woods refused, stating that Farmer should await Hayes'return. This does not seem to be the act of an employerdetermined to rid itself of a union activist. Rather theevidence tends to establish that it was Farmer who wasdetermined to be rid of Gillian and the evidence is insuf-ficient to establish that this determination was based onanything other than his desire to restaff his crew withworkers more to his liking. Certainly this determinationwould have been reinforced by Walker's criticism thatFarmer was working his crew too slowly.Finally, Gillian gave Farmer another opportunity. Hebroke the air-tugger and again Farmer sought permissionto discharge him. This time Walker agreed. In all the cir-cumstances, I find that the evidence is more consistentwith Gillian being discharged because Farmer wanted toget rid of him for reasons unrelated to union activitiesthan with the allegation that Gillian was discharged be-cause of his union activities. Accordingly, I find that theevidence is insufficient to establish that Gillian andBorgna were discharged for any reason other than thatasserted by Respondent-Farmer's dissatisfaction withtheir work. Accordingly, I find that Respondent did notviolate Section 8(a)(1)and (3) of the Act by the dischargeof Gillian and Borgna.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) of the Act by coercively in-terrogating employees concerning their support for andtheir membership in the Union; by threatening its em-ployees with loss of employment if they select the Unionas their collective-bargaining representative; and bythreatening its employees that it will move its operationsout of the State of California if they selected the Unionas their bargaining representative.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5. Respondent has not violated the Act as alleged inthe complaints herein except as set forth above.--- ---- -- MONTEREY DRILLING COMPANY501THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act,I shall recommend that it be ordered to cease and desisttherefrom, and take certain affirmative actions designedto effectuate the policies of the Act.In the event that Respondent's operations in Rio Vistahave been completed, it is recommended that Respond-ent mail to all its employees employed on rig B in theRio Vista, California, area from June 22 to July 4, 1979,a copy of the notice which would otherwise have beenposted, if said operations had not been completed. Brown& Root, Inc., 234 NLRB 718 (1978).Upon the foregoing findings of facts, conclusions oflaw, and the entire record herein, and pursuant to Sec-tion 10(c) of the National Labor Relations Act, asamended, I hereby issue the following recommended:ORDER 2The Respondent, Monterey Drilling Company,Carson, California, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Coercively interrogating employees concerningtheir support for and their membership in the Union.(b) Threatening employees with loss of employment ifthey select the Union as their collective-bargaining rep-resentative.(c) Threatening employees that it will move its oper-ations out of the State of California if they select theUnion as their collective-bargaining representative.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes of the Act:(a) In the event its operations are still in progress inRio Vista, California, post at said project copies of theattached notice marked "Appendix."13 Copies of saidnotice, on forms provided by the Regional Director forRegion 20, shall after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and remain posted aslong as Respondent's operations in Rio Vista, California,12 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.13 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."are in progress but for a period no longer than 60 daysfrom the date of posting, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(b) In the event that such operations have been com-pleted, as described in the section herein entitled "TheRemedy," mail copies of the aforesaid notice to the em-ployees specified therein.(c) Notify the Regional Direction for Region 20, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT coercively interrogate our em-ployees concerning their support for, and member-ship in, the Union.WE WILL NOT threaten our employees with lossof employment if they select the Union as their col-lective-bargaining representative.WE WILL NOT threaten our employees that wewill move our operations out of the State of Cali-fornia if they select the Union as their collective-bargaining representative.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed in Section 7of the Act.MONTEREY DRILLING COMPANYMONTEREY DRILLING COMPANY 501